NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30156

                Plaintiff-Appellee,             D.C. No. 1:19-cr-00034-SPW-1

 v.

GUS OLDBEAR, III,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Gus Oldbear, III, appeals from the district court’s judgment and challenges

the 41-month sentence imposed following revocation of his probation. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Oldbear argues the district court imposed an unreasonable sentence because



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
it based the sentence on the seriousness of his offense conduct, contrary to our

decision in United States v. Miqbel, 444 F.3d 1173, 1181-83 (9th Cir. 2006). That

argument is unavailing because the statute governing probation revocations, unlike

the statute governing revocation of supervised release, permits the district court to

consider any applicable 18 U.S.C. § 3553(a) factor, see 18 U.S.C. § 3565(a), and

“give[s] the trial court discretion to sentence a probation violator to the range of

sentences available at the time of the original sentencing,” United States v.

Plunkett, 94 F.3d 517, 519 (9th Cir. 1996). In light of the § 3553(a) factors and the

totality of the circumstances, the sentence, which is at the bottom of the Guidelines

range applicable at the original sentencing, is reasonable. See United States v.

Peters, 470 F.3d 907, 909 (9th Cir. 2006).

      AFFIRMED.




                                           2                                    20-30156